Exhibit 10.1

 

MEMORANDUM OF AGREEMENT

 

THIS MEMORANDUM OF AGREEMENT (the “MOA”), entered into this 14th day of March,
2013 by and between Garmin International Inc., a Kansas corporation, having a
place of business in the city of Olathe, Kansas (“Garmin”), and Bombardier, Inc.
a corporation incorporated under the Canada Business Corporations Act with a
place of business in the city of Montreal, Quebec, Canada (“Bombardier”).

 

WHEREAS, Garmin is the supplier of the avionics system for the Lear 70 and Lear
75 aircraft (the “Aircraft”) currently in development for Learjet Inc., a Kansas
corporation which is a wholly-owned subsidiary of Bombardier, (the “Program”);
and

 

WHEREAS, Garmin is willing to assist its business partner in connection with
completion and costs of the Program.

 

NOW, THEREFORE, in consideration of the covenants and conditions hereinafter set
forth, and intending to be legally bound the one to the other, the Parties agree
as follows:

 

1.Scope of Agreement. Garmin shall advance to Bombardier the sums identified in
Schedule A on or before the dates set forth in Schedule A for each sum
identified (the “Advance Payment(s)”). Except as set forth elsewhere in this MOA
there shall be no interest and/or fees in connection with the sums being
advanced by Garmin. In no event whatsoever shall Garmin be required to advance
sums in excess of one hundred seventy three million seven hundred and eight
thousand dollars ($173,708,000.00). All references to dollars in this MOA are to
United States dollars.

 

2.Repayment. Conditional upon Garmin having (i) returned to Learjet flight test
vehicle 45-2129 no later than July 11th , 2013; and (ii) delivered the Garmin
software and hardware that achieve the G5000 functionality that is required in
order for the test plans for the test points listed in Schedule B to the MOA,
including any changes or exceptions to those test plans that are deemed mutually
acceptable by Garmin and by the Learjet ODA Unit Members, to be successfully
completed by July 11th, 2013, Bombardier shall repay the Advance Payments made
by Garmin pursuant to this MOA in accordance with the Bombardier Repayment
Schedule set forth in Schedule A. Should the completion of either of the above
two milestones be delayed due solely to Garmin’s execution, Bombardier’s
repayment obligation shall be suspended until Garmin completes all the
milestones and the repayment dates in the Bombardier Repayment Schedule shall be
extended by a number of days equal to whichever is greater of the number of days
by which the completion of either of the milestones has been delayed. In the
event that an Advance Payment is not timely repaid to Garmin (a “Delinquent
Repayment”) then the Delinquent Repayment shall carry interest from the date
said Delinquent Repayment should have been paid to the date said Delinquent
Repayment is actually paid at the lower of the following rate: ten percent per
annum; or the maximum rate permitted by applicable law. In the event that Garmin
engages legal counsel in connection with collection of any sums that are not
timely repaid Garmin shall be entitled to recover from Bombardier its reasonable
attorney fees and court costs.

 

All payments to be made by Bombardier to Garmin hereunder shall be made without
deduction for any withholding, counterclaim, defense, recoupment or set-off
whatsoever. Bombardier waives any and all right to assert any legal or equitable
defenses (except for Bombardier’s full performance hereunder), set-off,
withholding, counterclaim or cross-claim of any nature whatsoever as a basis not
to repay some or all of the $173,708,000.00plus interest, if applicable, under
the terms of this MOA, in any action or proceeding brought by Garmin to collect
on the obligations of Bombardier hereunder, or any portion thereof, or in any
action or proceeding brought by Bombardier to determine its obligations
hereunder. Bombardier waives presentment, demand, notice, protest and all other
demands or notices in connection with the delivery, acceptance, performance,
default or enforcement of this MOA.

 

 

 

 

3.Term & Termination. The term of this MOA shall commence upon signature by all
Parties, shall bind all Parties’ successors in interest, and shall terminate
only upon the repayment in full by Bombardier to Garmin of the Advance Payments
provided under Section 1.

 

4.Relationship of Parties. Each Party is an independent contractor and each
Party agrees to be responsible for its respective federal, state, provincial and
local taxes, withholding, insurance, and any other benefits. Each Party shall
bear their own costs and expenses in connection with their respective
responsibilities under this MOA. Nothing in this MOA shall grant to either Party
the right to make commitments of any kind for, or on behalf of, the other Party
without the prior written consent of the other Party. Nothing herein shall grant
any ownership right or license to use any data disclosed hereunder, except for
the purpose as stated herein.

 

5.Notices. All notices and other communications required or authorized hereunder
shall be given in writing either by personal delivery, by means of a bonded
delivery service (such as FedEx or DHL), or by registered or certified express
mail addressed to the other Party as follows:

 

Bombardier Garmin     Bombardier Aerospace Garmin International, Inc. 400
Côte-Vertu Ouest 1200 East 151st Street Dorval, Québec, Canada   Olathe, Kansas
66062     Attn: Director Supply Chain Attn:  Kevin Rauckman, CFO Avionics and
Interiors   Fax:  514-855-8436 Fax: 913-397-8111

 

With a copy to:

 

Attn: Director Legal Services

Supply Chain

Fax: 514-855-7502

 

6.Confidentiality. Each Party agrees that all confidential and proprietary
information exchanged in connection with the discussions and negotiation of this
MOA are particular to each Party and are to be considered as confidential
information, and shall not be disclosed, except to the extent necessary under
applicable law, stock listing requirements and/or financial institution
requirements (provided any such financial institution is bound by an obligation
of confidentiality), to any other person, firm or corporation, other than a
Party’s auditor, legal counsel or employee who has a need to know and is bound
by an obligation of confidentiality, or be used by the receiving party for its
own or any other person’s or entity’s benefit except as provided herein, and
shall be held and used with the same degree of care to avoid disclosure as the
receiving Party would employ with respect to its own confidential or proprietary
information. Each Party further agrees that it shall not use any confidential or
proprietary information received by it for any purpose that may be adverse to
any Party except in connection with enforcement of this MOA. Bombardier
acknowledges that Garmin will be required to publicly file this MOA as part of
its securities laws filing obligations and that such filings do not constitute a
violation of this MOA.

 

 

 

 

7.Remedy. Any and all failures, delays, or forbearances of a Party in insisting
upon or enforcing at any time or times any of the terms and conditions of this
MOA, or to exercise any rights or remedies under this MOA, shall not be
construed as a waiver or relinquishment of any such terms and conditions, rights
or remedies in those or any other instances; rather, the same shall be and
remain in full force and effect. The waiver of any breach of any term,
provision, covenant or condition herein contained shall not be deemed to be a
waiver of any: a) subsequent breach of such term, provision, covenant or
condition; or b) other term, provision, covenant, or condition. The invalidity
in whole or in part of any term and condition contained herein shall not affect
the validity of any other term and condition. If any provision of this MOA is
found to be unenforceable, the unenforceable provision shall be modified to the
limited extent required to permit the enforcement of this MOA in a manner most
closely approximating the intention of the Parties as stated expressly in this
MOA. The rights and remedies provided pursuant to this MOA shall be cumulative
and in addition to any other rights and remedies provided by law or equity.
Garmin agrees to provide to Bombardier a five (5) business day cure period in
the event Bombardier fails to repay Garmin in accordance with Section 2.

 

8.Governing Law and Jurisdiction. This MOA shall be construed and all disputes
hereunder shall be settled in accordance with the laws of the United States of
America and the State of Kansas, excluding its conflict of laws provisions.
Except for actions to enforce judgments the exclusive jurisdiction for
resolution of disputes and/or litigation related to this MOA and/or the
advancing of sums by Garmin and/or the repayment of sums to Garmin shall be in
the Kansas State Courts and/or the Federal Courts for the District of Kansas.

 

9.Authority to Execute. Each Party represents and warrants that their respective
representative(s) identified below have obtained all corporate and/or Board of
Director approvals and have due delegation of authority to execute and deliver
this MOA, that the performance of this MOA has been duly authorized and that
this MOA constitutes a legal, valid, and binding obligation enforceable against
them. All Parties further represent and warrant that the execution, delivery and
performance of this MOA does not violate, conflict with or result in a default
under any contract, organizational document, any law, rule, regulation, order,
writ, injunction or decree of any court or governmental instrumentality or
arbitration panel to which it or any of its affiliates is subject or any
indenture, agreement or other instrument to which it or any of its affiliates is
a party or by which any of their assets or properties is bound or affected.

 

10.Assignment. Neither Party shall be permitted to assign this MOA or any of its
rights or obligations hereunder without the other Parties’ prior written
consent, which consent shall not be unreasonably withheld or delayed.

 

11.Jointly Drafted. This MOA was jointly drafted by the Parties. No rule of
strict construction shall be applied against either Party.

 

12.JURY TRIAL WAIVER. ALL PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY AND
ALL LITIGATION RELATED TO THIS MOA AND THE TRANSACTIONS CONTEMPLATED BY THIS
MOA.

 

[Intentionally Left Blank]

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this MOA to be properly
executed in duplicate by their duly authorized officers, principals, partners or
designees on the date set forth below their names. 

 

Bombardier Inc.       /s/ Mairead Lavery   By: Mairead Lavery   Title: Vice
President Finance         Date: March 14th 2013         /s/ Christian Poupart
for Janice Davis   By: Janice Davis   Title: Vice President Supply Chain    
Bombardier Aerospace   Date: March 14th 2013         Garmin International, Inc.
        By:   /s/ Kevin Rauckman   Title:   Kevin Rauckman   Date:   March 14,
2013  

 

 

 

 

SCHEDULE A

PAYMENT AND REPAYMENT SCHEDULE

 

Garmin Cash Advance Schedule to Bombardier

 

1) March 22th, 2013: Eighteen Million Three Hundred Twenty Four Thousand Dollars
($18.324M)     2) April 19th, 2013: Ten Million Nine Hundred Forty Thousand
Dollars ($10.940M)     3) May 24th, 2013: Twenty Million Eight Hundred Forty
Three Thousand Dollars ($20.843M)     4) June 21st, 2013: Thirty One Million
Nine Hundred Thirteen Thousand Dollars ($31.913M)     5) July 19th, 2013: Twenty
Seven Million Fifty Four Thousand Dollars ($27.054M)     6) August 23rd, 2013:
Twenty Five Million One Hundred Twenty Thousand Dollars ($25.120M)     7)
September 20th, 2013: Thirty Nine Million Five Hundred Fourteen Thousand Dollars
($39.514M)

   



Bombardier repayment Schedule to Garmin (conditional upon Garmin (i) returning
to Learjet flight test vehicle 45-2129 no later than July 11th, 2013; and (ii)
delivering the Garmin software and hardware that achieve the G5000 functionality
that is required in order for the test plans for the test points listed in
Schedule B to the MOA, including any changes or exceptions to those test plans
that are deemed mutually acceptable by Garmin and by the Learjet ODA Unit
Members, to be successfully completed by July 11th, 2013.)

  

1) November 1st, 2013: Thirty Six Million Three Hundred Thirty Nine Thousand
Dollars  ($36.339M)     2) December 6th, 2013: Twenty Five Million One Hundred
Ninety Three Thousand Dollars ($25.193M)     3) January 8th, 2014: Eighteen
Million Six Hundred Sixty Four Thousand Dollars($18.664M)     4) February 7th,
2014: Fifty Million Six Hundred Fifty Thousand Dollars ($50.650M)     5) March
7th, 2014: Forty Two Million Eight Hundred Sixty Two Thousand Dollars ($42.862M)



 

 

 

 

SCHEDULE B

AIRCRAFT AVIONICS SYSTEM STC REQUIREMENTS

[Redacted]*

 

* This information has been redacted and omitted pursuant to a request for
confidential treatment, and the information has been filed with the Securities
and Exchange Commission separately.

 



 